Citation Nr: 1209167	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  04-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection or an acquired psychiatric disorder, previously claimed as a nervous condition.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from March 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In August 2010, the Veteran testified at a travel board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  

The Board previously remanded this matter in November 2010.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that additional action is required.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board remanded this claim in November 2010.  The November 2010 remand noted that service medical records showed that the Veteran was hospitalized following a reported suicide attempt.  He was diagnosed with chronic and severe antisocial personality disorder.

The Board noted that a personality disorder is not a disability for VA compensation purposes and may not be service-connected.  However, an acquired psychiatric disorder which is superimposed on a personality disorder may be service-connected if such acquired psychiatric disorder was incurred in or aggravated by service.  38 C.F.R. §§ 3.303(d), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510 (1996).  

The instructions in the November 2010 remand instructed the VA examiner to diagnose any current psychiatric disorder and provide an opinion as to whether a current psychiatric disorder is related to service.  The VA examiner was also asked to state whether current psychiatric disorder(s) is/are superimposed on a personality disorder.  

The Veteran had a VA examination in January 2011.  The examiner opined that the Veteran has a pervasive personality disorder that began before the military.  The examiner stated that this condition persisted during and after the military.  The examiner opined that the Veteran's depression is more likely caused by or a result of antisocial personality disorder and alcohol use and less likely caused by his military experience.  

The examiner did not specifically address the question of  whether a current psychiatric disorder is superimposed on a personality disorder.  Because the examiner did not address this question, the Board finds that a remand is necessary to obtain a new VA examination.  
  
The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Based upon the foregoing, a remand is necessary to ensure compliance with the Board's prior remand. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate physician.  If possible, the examination should be conducted by a different physician than the January 2011 examination.

The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  

2.  The examiner should diagnose any acquired psychiatric disorder(s).  The examiner should:

a.  state whether a current psychiatric disorder is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner should provide a detailed rationale, with references to the record, for the opinion.  

b.  state whether any acquired psychiatric disorder(s) is/are superimposed on a personality disorder.  The examiner should provide a detailed rationale, with references to the record, for the opinion.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and should explain why an opinion cannot be provided without resort to speculation.  

3.  Following the completion of the requested actions, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


